Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 1 of 17        PageID #: 136




                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

SAM KRIKORIAN                          *
                                       *
      Plaintiff,                       *       Case No.: 1:19-CV-00582-KD-N
                                       *
v.                                     *
                                       *
FORD MOTOR COMPANY,                    *
                                       *
      Defendant.                       *

        FORD MOTOR COMPANY’S RESPONSE TO PLAINTIFF’S
                    MOTION TO REMAND

      COMES NOW Defendant Ford Motor Company (“Ford”), and in response

to Plaintiff’s Motion to Remand, shows unto the Court as follows:

I.    INTRODUCTION.
      Without distinguishing the cases cited in Defendant’s Notice of Removal and

refusing to provide any amendment to his Complaint to the effect that he disclaims

more than $74,999.99 in damages and will not accept damages in excess of that

amount or dismissing any claims giving rise to punitive damages, Plaintiff argues,

generally, that Ford has failed to meet its burden showing the amount in controversy

exceeds $75,000.00. Plaintiff requests that this Court disregard both common sense

and reasonable deductions based upon the information provided in the Complaint to

remand the case. Contrary to Plaintiff’s arguments, Plaintiff’s claims clearly exceed



                                           1
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 2 of 17          PageID #: 137




the $75,000 jurisdictional threshold. Plaintiff’s Motion is without merit and should

be denied.

II.   ARGUMENT.
      As Ford pointed out in its Notice of Removal, the Eleventh Circuit has

explained that federal district courts may use “reasonable deductions, reasonable

inferences, or other reasonable extrapolations from the pleadings to determine

whether it is facially apparent that the case is removable.” Roe v. Michelin North

America, Inc., 613 F.3d 1058, 1061 (11th Cir. 2010). While Plaintiff goes to great

lengths in his Motion to Remand to suggest, without disclaimer of any specific

amount, that the amount in controversy is below the jurisdictional threshold, this

Court is not “bound by the plaintiff’s representations regarding its claim[s], nor must

it assume that the plaintiff is in the best position to evaluate the amount of damages

sought.” Id.

      Ford also reiterates that it is well-established that “the removing defendant is

not required to prove the amount in controversy beyond all doubt or to banish all

uncertainty about it.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th

Cir. 2010). In crafting the removal statute, “Congress intended to clarify that courts

should ‘apply the same liberal rules [to removal allegations as] to other matters of

pleading.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87

(2014) (quoting H. R. Rep. No. 100-889, p. 71). As a result, “a defendant’s notice of


                                          2
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 3 of 17          PageID #: 138




removal need only include a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold.” Id. at 554.

      Using reasonable deductions, inferences and extrapolations from the

Complaint, it is clear the jurisdictional amount has been met here. The Complaint

demands both compensatory and punitive damages stemming from alleged injuries,

including mental anguish, related to breach of warranties and fraud against Plaintiff

and hundreds of thousands of other consumers. (See Compl. ¶ 13, 36.) Regarding

his fraud claims, Plaintiff alleges the subject a vehicle, a 2016 Ford Focus, contained

a defect which caused “dangerous safety and driveability problems which Plaintiff

claims Ford fraudulently concealed” from not only him, but “hundreds of thousands

of other customers.” (See Comp. ¶ 19.) Plaintiff specifically seeks punitive damages

as a result of this alleged wide-ranging, nationwide fraud in an amount appropriate

to punish and deter this alleged massive fraud. (See Compl. Count One); see also

BMW of N. Am. v. Gore, 517 U.S. 559, 569 (1996).

      A.     Plaintiff’s Punitive Damage Demand Alone Suffices to Satisfy the
             Amount-in-Controversy Requirement.
      It is well established that, in any amount-in-controversy analysis, punitive

damages must be considered unless it is apparent to a legal certainty that such cannot

be recovered. See, e.g., Rae v. Perry, 392 F. Appx 753, 755 (11th Cir. 2010). Stated

differently, “[w]here there is the reasonable possibility of an award of punitive

damages greater than the jurisdictional minimum, as the court may determine from

                                          3
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 4 of 17         PageID #: 139




its ‘judicial experience and common sense,’ removal is proper.” Taylor v. Ala. CVS

Pharm., L.L.C., 2017 U.S. Dist. LEXIS 109425, at *13, n. 4 (N.D. Ala. 2017)

(internal citation omitted).

      Here, Plaintiff explicitly makes a claim for punitive damages.            As a

preliminary matter, as the Northern District of Alabama has noted, “[t]he ‘legal

certainty’ that there could not be sufficient punitive damages to take the recovery

beyond $75,000 is virtually impossible to demonstrate.” Tucker v. Northbrook

Indem. Co., Civil Action No. 2:13-CV-01857-WMA, 2013 U.S. Dist. LEXIS

159545, at *3 (N.D. Ala. Nov. 7, 2013) (noting that the Alabama Supreme Court has

“found constitutionally acceptable ratios [of compensatory to punitive damages]

ranging from 1:1 to 121:1.”). The Northern District has also held that “the moment

a state court seeks unspecified damages of various kinds, such as punitive damages,

or emotional distress, or attorneys’ fees, the claim automatically is deemed to exceed

$75,000 and becomes removable under 28 U.S.C. § 1332.” Jones v. Hartford Fire

Ins. Co., 2013 U.S. Dist. LEXIS 16675, at *1 (N.D. Ala. 2013) (citing Smith v. State

Farm Fire & Cas. Co., 868 F. Supp. 2d 1333, 1335 (N.D. Ala. 2012); Tucker, 2013

U.S. Dist. LEXIS 159545, at *3. In this case, in which Plaintiff seeks punitive

damages, emotional damages, and fees, there simply can be no other result.

      Plaintiff does not make any attempt to limit his punitive damages in his

Complaint or in his Motion to Remand, but instead merely notes in his introductory


                                          4
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 5 of 17           PageID #: 140




paragraphs that “given the[] [facts in his introduction], it is doubtful that the amount

in controversy exceeds $75,000.” In particular, Plaintiff makes no mention of

punitive damages in these preliminary paragraphs, but instead, curiously attempts to

cite what he argues is the current value of his vehicle based on an inadmissible online

Carfax report as a means of inserting an arbitrary, low cash figure into the Motion.

The Carfax report has no relevance whatsoever because under Alabama law the

damages for Plaintiff’s breach of warranty claims would be the difference between

the value of the vehicle as accepted and the value of the vehicle as warranted. See

Ala. Code § 7-2-714. On its face, the Carfax report is based on a number of

“assumptions” including that the “current condition” of the vehicle is “good.” (Doc.

10-2.) Plaintiff’s entire lawsuit is based on the allegation the vehicle’s transmission

“contains several design and/or manufacturing defects” which cause “unsafe

conditions” and “premature wear” to certain componentry. (Doc. 2 at ¶¶ 14-16.)

Plaintiff then reiterates that he seeks damages for mental anguish and aggravation

and expects to be able to prove that Ford perpetrated a fraud on the public but does

not in any way provide a figure related to these claims. (See generally Pl. Mot. to

Remand.)

      Plaintiff acknowledges that punitive damages must be considered but

contends that Ford has offered no evidence of what such an amount would be. (Pl.

Mot. to Remand at 6.) This is simply untrue, and nonetheless, Ford need not provide


                                           5
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 6 of 17       PageID #: 141




outside evidence of what punitive damages will be, since this Court is allowed

“‘reasonable deductions, reasonable inferences, or other reasonable extrapolations”

from the pleadings to determine whether it is facially apparent that a case is

removable.” Roe, 613 F.3d at 1061. Plaintiff alleges that Ford defrauded both

“Plaintiff and hundreds of thousands of other customers” by concealing defects that

caused “dangerous safety and driveability problems” in its vehicles on a nationwide

scale, meriting punitive damages. (See Compl. at ¶ 19 (emphasis in original).) As

Ford noted in its Notice of Removal, “[a]ny award that is soundly and honestly

calculated to punish and deter [a large corporation’s] wanton behavior . . . would

have to be substantial.” Roe, 637 F. Supp. At 998. This is why the Eleventh Circuit

upheld the Northern District’s holding in Roe that amount in controversy was

satisfied when an unspecified amount of punitive damages was alleged against a

corporate defendant. Id. (aff’d 613 F.3d 1058 (11th Cir. 2010)). Indeed, Plaintiff’s

only attempt to distinguish Roe from the case at hand is by noting that Roe was

brought pursuant to Alabama’s Wrongful Death Act and thus sought only punitive

damages. Plaintiff attempts to distinguish Roe and paint himself as having been

wrongfully hailed into federal court “over the quality of the transmission of a

compact car.” (Pl. Mot. to Remand at 6.) This statement can only be described as

self-serving and disingenuous when Plaintiff brings claims for damages due to an

alleged nationwide fraud committed by Ford that resulted in mental anguish for


                                         6
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 7 of 17          PageID #: 142




Plaintiff and in which he seeks to punish a company the size of Ford for alleged

behavior causing danger to both himself and hundreds of thousands of others. (See

Compl. at ¶ 19.) To suggest that an appropriate award under these circumstances

“doubtfully” satisfies the amount in controversy requirement strains credulity.

      Instead of presenting any argument to the contrary of the above-cited law or

provide any factual support for limitation of damages, Plaintiff merely lists the cases

Ford has cited as authority and states in a conclusory fashion that they should not

apply to these facts or are not binding authority. First, Plaintiff attempts to somehow

negate the Eleventh Circuit’s holding in Rae v. Perry that punitive damages must be

considered in evaluating amount-in-controversy by noting that the Rae court also

noted the proposition (which Ford does not dispute) that a court must remand if the

jurisdictional amount is not readily deducible. See Rae v. Perry, 392 F. App’x 753,

755 (11th Cir. 1987) (citing Holley Equip. Co. v. Credit All. Corp., 821 F. 2d 1531,

1535 (11th Cir. 1987)). Ford does not dispute this, but instead simply argues that

Plaintiff’s numerous claims for fraud, mental anguish, breach of warranty, and

punitive damages resulting from a nationwide scheme involving hundreds of

thousands of customers certainly make it readily deducible that the amount in

controversy is satisfied and that the underlying reasoning of Rae is sound.




                                          7
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 8 of 17            PageID #: 143




      Plaintiff also apparently attempts to distinguish Rae by differentiating the case

cited by Rae as precedent, Holley Equip. Co. v. Credit All. Corp. 1 However, Plaintiff

blatantly misrepresents in the facts of that case. (See Pl. Mot. to Remand at 6.) It

is true that in Holley, the plaintiff did indeed explicitly seek punitive damages in

excess of the jurisdictional minimum.          However, the quotation referenced by

Plaintiff here, that “Holley has clearly stated a claim for actual damages exceeding

the [jurisdictional amount],” is in the context of a discussion of the plaintiff’s claims

for lost profits for an unspecified amount, not punitive damages. The discussion of

punitive damages takes place in the context of whether such damages were

unavailable to a legal certainty—a different matter entirely.

      Plaintiff also attempts to negate the reasoning cited in Ford’s Notice of

Removal in various cases in the Eleventh Circuit and other district courts in the

Eleventh Circuit by simply noting that they are not binding authority. However,

those holdings are persuasive, and Plaintiff does nothing to differentiate their

holding to the effect that:

      [P]laintiffs . . . who want to pursue claims against diverse parties in a
      state court seeking unspecified damages of various kinds, such as
      punitive damages and emotional distress, must in their complaint
      formally and expressly disclaim any entitlement to more than
      $74,999.99, and categorically state that plaintiff will never accept more.
      Otherwise, a plaintiff will find herself in a federal court.


1
 Ford notes that it did not discuss Holley in its Notice of Removal, other than to note
in a parenthetical that it was cited in the Rae matter.
                                           8
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 9 of 17          PageID #: 144




Smith, 868 F. Supp. 2d at 1335.

      Plaintiff also attempts to sidestep removal by citing two cases that he contends

are analogous: Dunlap v. Cockrell from this District and Bennett v. Williams from

the Northern District. However, the facts of both Dunlap and Bennett are wholly

inapposite to those of this case.     In Dunlap, Plaintiff explicitly stated in her

Complaint that she did “not seek compensation in an amount in excess of $74,999

in the aggregate for all claims.” Dunlap v. Cockrell, 336 F. Supp. 3d 1364, 1365

(S.D. Ala. 2018). The Dunlap Defendant only attempted to remove after serving a

Request for Admission that included language that Plaintiff would never accept

more than $75,000 for his claim. The defendant attempted to remove via the “other

paper” provision of § 1446(b). As discussed in subpart B, infra, this is a different

standard and in this case was applied to a wholly different set of facts which entail a

wholly different issue.    It can hardly be argued that the Dunlap case, which

concluded that the “jurisdictional minimum is [not] satisfied, particularly given that

plaintiff’s operative pleading emphatically stat[ing] that it is not,” should bind this

Court regarding removal in this case of alleged fraud, mental anguish, and punitive

damages in an amount appropriate to punish an alleged nationwide scheme to

defraud and endanger hundreds of thousands of consumers without any amount of

damages specified. See id. at 1368–69 (emphasis added).




                                          9
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 10 of 17            PageID #: 145




       Bennett is also distinguishable in that it involved a vehicular accident in which

 the only apparent evidence offered as to damages totaled only $1,637.50. Bennett v.

 Williams, 2018 U.S. Dist. LEXIS 140651, at *5–6 (N.D. Ala., Aug. 31, 2017). The

 Court, citing Roe, justified remand by noting that “it is difficult to imagine, using

 ‘judicial experience and common sense, that [the] claim satisfies the amount-in-

 controversy requirement[]’” Id. at 6 (quoting Roe, 613 F.3d at 1064). In this case,

 Plaintiff alleges a pattern of fraud by Ford to deceive Plaintiff and others that caused

 him mental anguish and justifies punitive damages, and Plaintiff has declined to limit

 him damages in any way or provide any proof of damages, markedly distinguishing

 this case from those relied upon by Plaintiff.

       Finally, Plaintiff cites an order from the Middle District which held that the

 actual damages in controversy were no more than the difference in the value of a

 vehicle stated on a current Carfax Report and the purchase price of the vehicle. This

 Order disregarded the allegation in that case, and in this one, that “Plaintiff would

 not have purchased the Vehicle” if not for the alleged defects. (Compl. at 21.) This

 Order also wholesale disregarded Plaintiff’s claims for punitive damages, which, for

 the reasons discussed above, would clearly exceed the jurisdictional threshold if

 calculated to punish and deter an alleged nationwide scheme involving the safety of

 hundreds of thousands of customers. In fact, both the Northern and Middle Districts

 have recently ruled in Ford’s favor on this precise issue, including in a case with


                                           10
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 11 of 17           PageID #: 146




 virtually identical facts, an almost identical Complaint, and a Motion to Remand that

 was very nearly word-for-word identical with Plaintiff’s Motion in the matter at

 hand. In both of those cases, the courts held that “if the Court were to award punitive

 damages against a company as large as Ford, that award would need to be

 substantial—certainly in excess of the $75,000 threshhold.” Pullum v. Ford Motor

 Co., Civ. Act. No.: 2:10-cv-120-ECM, 2019 U.S. Dist. LEXIS 104097, at *6 (M.D.

 Ala. June 21, 2019) (memorandum opinion and order denying Pl’s Mot. to Remand)

 (emphasis added); see also Byrd v. Ford Motor Co., Civil Act. No.: 3-19-cv-398-

 CLS (N.D. Ala. May 24, 2019) (order denying Pl’s. Mot. to Remand).

       B.     Plaintiff Wrongly Misapplies a Heightened Standard for Removal.
       Throughout Plaintiff’s Memorandum in Support of his Motion to Remand, he

 cites the Lowery opinion as controlling authority that should be used to guide this

 Court in its determination of whether, in this case, a sufficient amount in controversy

 exists. (See Pl. Mot. to Remand at 3–5); Lowery v. Ala. Power Co., 483 F.3d 1184

 (11th Cir. 2007). However, as discussed in great detail by the Eleventh Circuit in

 Pretka v. Kolter City Plaza II, Inc., the Lowery opinion addressed a unique set of

 facts and an entirely different type of removal issue, causing the District Courts to

 misconstrue its principles and/or misapply them to subtle, but important, factual

 distinctions. See 608 F.3d 744 (2010). In particular, the Pretka Court noted that in

 Lowery, the party opposing remand—Alabama Power—provided the court with


                                           11
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 12 of 17        PageID #: 147




 literally no evidence that the amount in controversy requirement was satisfied. See

 id. At 753 (“The record on Lowery contained only ‘naked pleadings’ . . . .”). Thus,

 in the face of a Complaint that was entirely silent on damages, the Court had no

 means to make a determination of the monetary damages at issue, and perhaps more

 importantly, the Lowery court was dealing was a case involving the second

 paragraph of § 1446(b), i.e., the “other paper” provision, which has long been

 interpreted by courts to create a higher and more difficult standard for testing the

 amount in controversy requirement. Id. At 756–74; see also, e.g., Bosky v. Kroger

 Tex., LP, 288 F.3d 2085 (5th Cir. 2002). In the present case, Ford, unlike Alabama

 Power in Lowery (and, as noted, unlike the Defendant in Dunlap discussed above),

 has provided evidence from which it may be readily deduced that the amount in

 controversy exceeds $75,000. Additionally, because this case was removed within

 thirty days of the service of the Summons and Complaint, it was removed under the

 authority of the first paragraph of § 1446(b), and the removal is thereby subject to

 lesser scrutiny under that paragraph’s lower evidentiary standard. Id. at 756–60.

 Importantly, this Court, after Pretka, is once again empowered to use its “judicial

 experience and common sense” to weigh the jurisdictional evidence bearing on the

 amount in controversy issue. Id. At 770. As a result, Plaintiff’s reliance on Lowery

 is misplaced.




                                         12
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 13 of 17           PageID #: 148




       One of the most important clarifications made in Pretka was that the form and

 substance of evidence needed to establish the amount in controversy requirement

 under the second paragraph of § 1441(b)’s “renewed removal window” is unique as

 compared to removals under the first paragraph of § 1441(b). That is, the scope of

 the evidence to be considered is limited and it must be, in substance, much more

 certain and precise than for removal within thirty days of service under the first

 paragraph. Id. At 750. Thus, the particular means of removal, be it under the first

 paragraph or second, is an important first step in determining whether the removing

 defendant’s burden has been met.

       In this case, it is undisputed that the first paragraph of § 1446(b) provided the

 mechanism for Ford’s removal, since Ford removed the case within thirty days of

 service of the summons and complaint. In Pretka, the Eleventh Circuit noted the

 following:

       Importantly, the present case and the Lowery case were removed under
       different paragraphs of 1446(b). [The defendant] is not relying on the
       second paragraph of that subsection to establish the timeliness of its
       removal but instead on the first one, which applies because [the
       defendant] filed its notice of removal within thirty days of being served
       with the summons and complain . . . . [The defendant] “do[es] not, and
       do[es]not need to, invoke the second paragraph’s extended filing
       period.”

 608 F.3d at 756 (citing §1446(b); Murphy Bros, Inc. v. Michetti Pipe Stringing, Inc.,

 526 U.S. 344 (1999). Similarly, in this case, Ford filed its Notice of Removal within

 thirty days of service, and therefore did not invoke the second paragraph’s extended
                                          13
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 14 of 17          PageID #: 149




 filing period. As such, for purposes of removal analysis, this case is removed under

 the first paragraph of § 1446(b).

       Plaintiff’s reasoning is most tortured when he states that Ford cannot meet an

 incorrectly) heavy burden “post-Lowery” when he states that “when the removing

 defendant relies only on representations without presenting evidence, it cannot meet

 its burden of supporting removal.” (See Pl. Mot. to Remand at 3–4 (citing Beasley

 v. Fred’s Inc., 2008 WL 899249 (S.D. Ala. 2009)). The Court is not being asked to

 rely on Ford’s representations, but Plaintiff’s own representations that he seeks

 compensatory, consequential, and punitive damages for breach of warranty, fraud,

 and mental anguish in an amount appropriate to punish a nationwide fraud against

 himself and “hundreds of thousands of other customers.” (See generally Compl;

 Compl. ¶ 19 (emphasis in original).) Plaintiff cites numerous times for the

 proposition that Ford need only show that removal is proper by a preponderance of

 the evidence, a proposition which Ford does not dispute. However, Plaintiff does

 not address precedent standing for the proposition that this preponderance may be

 reached through judicial common sense: “But Lowery did not say, much less purport

 to hold, that the use of deduction, inference, or other extrapolation of the amount in

 controversy is impermissible . . .The law does not demand perfect knowledge or

 depend any less on reasonable inferences and deductions that we all do in everyday

 life.” Id. at 753–54.

                                          14
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 15 of 17              PageID #: 150




        These are the principles the Eleventh Circuit has offered to guide the district

 courts in applying the established preponderance of evidence or “more likely than

 not” standard to the evidence presented. In light of this direction, it is plain that it is

 more likely than not that the amount in controversy exceeds the jurisdictional limit.

 III.   PLAINTIFF DOES NOT DISCLAIM AN AMOUNT BELOW THE
        JURISDICTIONAL MINIMUM.
        Noticeably absent in Plaintiff’s Complaint or Plaintiff’s Motion to Remand is

 any affirmation from Plaintiff that he will accept no more than $75,000 for his claims

 or does not seek punitive damages. In Seckel v. Travelers Home and Marine Ins.

 Co., the plaintiff’s complaint sought unspecified compensatory, emotional,

 equitable, and monetary damages. 2013 U.S. DIST LEXIS 11582, at *1 (N.D. Ala.,

 Jan. 29, 2013). In his Motion to Remand, the plaintiff argued that his compensatory

 damages were just $26,340, but did not limit his other damages. The court denied

 the Motion to Remand, finding that the potential value of all of plaintiff’s claims

 must be considered, rather than only stated compensatory damages. Id. “[T]he

 plaintiffs’ likelihood of success on the merits is largely irrelevant to the court’s

 jurisdiction because the pertinent question is what is in controversy in the case, not

 how much the plaintiffs are likely to recover.” Id. At *4 (quoting Pretka, 608 F.3d

 at 751). The court further held that plaintiff’s failure to make any representation to

 the court or defendant that he was seeking less than $75,000 was determinative,

 noting that “he could have submitted an affidavit in support of his motion to remand

                                             15
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 16 of 17            PageID #: 151




 specifically stating that he does not claim any more than $74,999.99, even if he did

 not state such an intention in his state court complaint.” Id. (internal citations

 omitted). “Without an affidavit from Mr. Seckel stating that he will not claim any

 more than $74,999.99 from Travelers in damages, this court has jurisdiction over the

 case and DENIES Mr. Seckel’s motion to remand.” Id.; see also Pullum, 2019 U.S.

 Dist. LEXIS 104097, at *5 (denying Motion to Remand when Plaintiff failed to

 disclaim damages over $75,000 in a case with virtually identical facts and

 pleadings). Similarly, in this case, Plaintiff’s failure to provide and such affidavit or

 affirmation should be determinative in denying his Motion to Remand.

 IV.   CONCLUSION

       For the above-stated reasons, this Court should DENY Plaintiff’s Motion to

 Remand, and retain jurisdiction of this case.

                                          /s/ R. Woods Parker, Jr.
                                          J. Bart Cannon (ASB-8733-E52C)
                                          R. Woods Parker, Jr. (ASB-1509-D67H)
                                          Attorneys for Ford Motor Company




                                            16
Case 1:19-cv-00582-KD-N Document 12 Filed 09/19/19 Page 17 of 17            PageID #: 152




 OF COUNSEL:

 HUIE, FERNAMBUCQ & STEWART, LLP
 3291 US Highway 280, Suite 200
 Birmingham, AL 35243
 bcannon@huielaw.com
 wparker@huielaw.com
 Telephone - (205) 251-1193
 Facsimile - (205) 251-1256

                           CERTIFICATE OF SERVICE

        I hereby certify on this the 19th day of September, 2019, I electronically filed
 the foregoing with the Clerk of the Court using the CM/ECF system which will send
 notification of such filing to the following, and/or I have electronically mailed a copy
 of the foregoing to the following:
  Earl P. Underwood, Jr.
  UNDERWOOD & RIEMER, PC
  21 South Section Street
  Fairhope, Alabama 36532
  Epunderwood@alalaw.com

                                                /s/ R. Woods Parker, Jr.
                                                Of Counsel




                                           17
